— In a child custody proceeding pursuant to Domestic Relations Law article 5-A, the mother appeals from an order of the Family Court, Richmond County (McElrath, J.), dated June 6, 2007, which granted the father’s application to dismiss the petition for lack of subject matter jurisdiction.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Richmond County, for further proceedings consistent herewith.
For the reasons stated in our decision and order in the mother’s related appeal (see Matter of Woods v Woods, 56 AD3d 789 [2008] [decided herewith]), the Family Court erred in failing to communicate with, and transmit certain information to, a Pennsylvania court entertaining a custody proceeding com*792menced by the father. Therefore, the order appealed from must be reversed, and the matter must be remitted to the Family Court, Richmond County, which shall communicate with the Pennsylvania court, provide that court with certain information, and redetermine the father’s application to dismiss the petition.
The mother’s remaining contentions are without merit. Mastro, J.E, Skelos, Covello and Leventhal, JJ., concur.